Exhibit 10.35 Date:July 31, 2008 Pope Resources, A Delaware Limited Partnership Customer/Note No. 56548-811 REVOLVING OPERATING NOTE (WITH MULTIPLE PRICING OPTIONS) For Value Received, on the Loan Maturity Date, Borrower, as defined below, as principal, promises to pay to Lender, as defined below, or order, at its office in Spokane, Washington, or such other place as the holder of this Revolving Operating Note and Loan Agreement (this “Note”) may designate in writing, the principal sum of Forty Million and no/100’s Dollars ($40,000,000.00) (the “Total Commitment Amount”) or so much thereof as may be outstanding, plus interest thereon from and after any Disbursement Date, at interest rates as provided for hereafter.For all intents and purposes, all Loan Segments are treated as one obligation under this Note and the other Loan Documents. 1.
